DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 12/22/2020.
	Claims 1-17 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/6/2021 and 4/22/20221 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1-7, 11-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crainich (US 7,641,671).
With regard to claim 1, Crainich discloses a surgical instrument (10) comprising: an end effector (12) comprising an end effector base (proximal end of effector), an articulated jaw (16) pivotally coupled to the end effector base, and an opposing jaw (14); and a first actuation mechanism (pully and 50) comprising a first pulley (pulley groove 56) and a first cable segment (50), wherein the first pulley is mounted for rotation relative to the end effector base (fig.3), wherein the first cable segment (as seen in fig.8) is interfaced with a sector of the first pulley (pulley groove 56), wherein the first cable segment (as seen in fig.7) is coupled to the articulated jaw (16 fig.7), and wherein the first actuation mechanism is operable to retract the first cable segment (50) to cause the articulated jaw (16) to apply a grasping force to a tissue disposed between the articulated jaw (16) and the opposing jaw (14). (See figs 3 &4)  
With regard to claim 2, Crainich discloses the surgical instrument (10), wherein: the first actuation mechanism (50) comprises a second rotary link (38), a second connecting link (42), and a second cable segment (50); the second rotary link (18) is mounted for rotation relative to the end effector base (as seen in fig.4); the second connecting link (24) is pivotally coupled to the second rotary link (18); the second connecting link (24) is pivotally coupled to the articulated jaw (16 fig.4); the second cable segment (50) is drivingly coupled to the second rotary link (18); and the first actuation mechanism is operable to retract the second cable segment to rotate the second rotary link relative (only one disk 20, 38 needs to be driven, and rotation of the driven disk will rotate the other disk as well col. 4, lines 20-24) to the end effector base to cause the articulated jaw to reorient the articulated jaw relative to the opposing jaw from a closed jaw configuration to an open jaw configuration.  
With regard to claim 3, Crainich discloses the surgical instrument (10), wherein the first actuation mechanism (pulley and cable 50) is considered back-drivable.  
With regard to claim 4, Crainich discloses the surgical instrument (10), further comprising a second actuation mechanism (pulley and cable 50 as in the first actuation) operable to cause the articulated jaw (16) to apply a clamping force to the tissue having a magnitude that exceeds any magnitude of the grasping force that can be applied to the tissue via the first actuation mechanism (pulley and cable 50).  
With regard to claim 5, Crainich discloses the surgical instrument (10), wherein the clamping force is considered at least 20 lbs.  
With regard to claim 6, Crainich discloses the surgical instrument (10), wherein the second actuation mechanism (50 and pulley, since rotation of the driven disk will rotate the other disk as well col. 4, lines 20-24) is non-back-drivable.  
With regard to claim 7, Crainich discloses the surgical instrument (10), wherein the second actuation mechanism (50 and pulley) has a first configuration for applying the clamping force to the tissue and a second configuration in which the articulated jaw (16) is not constrained (unclamped position) by the second actuation mechanism.  
 With regard to claim 11, Crainich discloses the surgical instrument (10), comprising a treatment device (14,16) operable to perform a surgical task to the tissue disposed between the articulated jaw and the opposing jaw, wherein the treatment device comprises the opposing jaw.  
With regard to claim 12, Crainich discloses the surgical instrument (10), comprising a third actuation mechanism (36) operable to actuate the treatment device.  
With regard to claim 13, Crainich discloses the surgical instrument (10), wherein the treatment device comprises a stapling device (14, 16)  
With regard to claim 16, Crainich discloses the surgical instrument (10),   comprising: an end effector (14, 16) comprising an end effector base, an articulated jaw (16) pivotally coupled to the end effector base, and an opposing jaw (14); and an actuation mechanism (50, pulley) comprising a first rotary link (18), a first connecting link (24), and a first cable segment (50), wherein: the first rotary link (18) is mounted for rotation relative to the end effector base (as seen in fig.4); the first connecting link (24) is pivotally coupled to the first rotary link (18 fig.4); the first connecting link (24) is pivotally coupled to the articulated jaw (16); the first cable segment (50) is drivingly coupled to the first rotary link (18); and the actuation mechanism (50, pulley combination) is operable to retract the first cable segment (50) to rotate the first rotary link (18) relative to the end effector base to cause the articulated jaw (16) to apply a grasping force to a tissue disposed between the articulated jaw and the opposing jaw (14).  
With regard to claim 17, Crainich discloses the surgical instrument (10),   wherein: the actuation mechanism (50, pulley combination) comprises a second rotary link (38), a second connecting link (42), and a second cable segment (50); the second rotary link (42) is mounted for rotation relative to the end effector base (see fig.4); the second connecting link (42) is pivotally coupled to the second rotary link (38); the second connecting link (42) is pivotally coupled to the articulated jaw (16); the second cable segment (50) is drivingly coupled to the second rotary link (42); and the actuation mechanism  (50, pulley combination) is operable to retract the second cable segment (50) to rotate the second rotary link (38) relative to the end effector base to cause the articulated jaw (16) to reorient the articulated jaw relative to the opposing jaw from a closed jaw configuration to an open jaw configuration.
Allowable Subject Matter
6.	Claims 8-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the prior art of record, Crainich does not disclose or teach wherein: the second actuation mechanism comprises a leadscrew and a leadscrew driven cam drivingly coupled to the leadscrew; and the second actuation mechanism is operable to rotate the leadscrew to reposition the leadscrew driven cam along the leadscrew so as to cause the articulated jaw to apply the clamping force to the tissue disposed between the articulated jaw and the opposing jaw.  
With respect to claim 14, the prior art of record, Crainich does not disclose or teach, wherein the third actuation mechanism comprises a second drive shaft drivingly coupled with the stapling device.  
 Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/5/2022